Judgment of the County Court, Dutchess County, rendered February 2, 1966, reversed, on the law, and case remanded to the County Court for resentencing. The findings of fact below are affirmed. The notice of appeal is herewith amended to state that the appeal is to the Appellate Division, Second Judicial Department, instead of the Third Department. Defendant was convicted of felonious escape from prison and felonious escape from the lawful custody of an officer, pursuant to section 1694 of the Penal Law. He was sentenced to a term of from 5 to 10 years on each count, the sentences to run concurrently. (He was also convicted of conspiracy, upon which sentence was suspended.) Section 1699 of said Penal Law states that the punishment for felonious escape shall be by imprisonment for not less than one year nor more than seven years. Therefore, there was no warrant for the imposition of the above sentences. Beldoek, P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.